                                         IN THE UNITED STATES DISTRICT COURT
                                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                                  NASHVILLE DIVISION

THOMILA GALE NETHERY,                                                                    )
                                                                                         )
             Plaintiff,                                                                  )
                                                                                         )
v.                                                                                       )          Civil Action No. 3:17-cv-00537
                                                                                         )
QUALITY CARE INVESTORS, L.P.,                                                            )          HON. WILLIAM L. CAMPBELL, JR.
d/b/a QUALITY CENTER FOR                                                                 )          HON. ALISTAIR E. NEWBERN
REHABILITATION AND HEALING,                                                              )
f/k/a QUALITY CARE NURSING HOME,                                                         )          JURY DEMAND
                                                                                         )
             Defendant.                                                                  )

                                                    MOTION TO ASCERTAIN STATUS


             Plaintiff Nethery, through counsel, hereby moves this Court for an Order ascertaining the

status of Plaintiff Nethery’s motion to strike declaration of Sonya Kemp (D.E. 77) filed June 25,

2018 which was referred to the Magistrate Judge for resolution by Order (D.E. 89) filed

September 13, 2018.



                                                                    Respectfully submitted,

                                                                    /s/ Richard J. Braun
                                                                    Richard J. Braun, TN Bar No. 010346
                                                                    BRAUN & ASSOCIATES PLLC
                                                                    107 Oglethorpe Avenue
                                                                    Gallatin, Tennessee 37066-7151
                                                                    Telephone:      (615) 259-1550
                                                                    Email:          rbraun@braunlawassociates.com
                                                                                                Courtesy Copy: lynne@braunlawassociates.com
                                                                    Attorneys for Plaintiff, Thomila Gale Nethery.




                                                                                Page 1 of 2
G:\CLIENTS - ACTIVE\Nethery, Thomila\Litigation Case (Quality Care)\Pleadings\Nethery\Motion to Ascertain Status (Kemp).docx
BRAUN & ASSOCIATES, PLLC

      Case 3:17-cv-00537 Document 90 Filed 12/05/18 Page 1 of 2 PageID #: 2190
                                                           CERTIFICATE OF SERVICE


I hereby certify that a true and accurate copy of the foregoing, Motion to Ascertain Status, has
been sent via the Court’s Electronic Filing System (“CM/ECF”) to the following of record this
5th day of December 2018.


             Marcus Crider, Esquire
             Heath H. Edwards, Esquire
             Waller Lansden Dortch & Davis, LLP
             Nashville City Center
             511 Union Street, Suite 2700
             Nashville, Tennessee 37219
             Attorneys for Defendant, Quality Care Investors, L.P. et al.


                                                                                                /s/ Richard J. Braun
                                                                                                Richard J. Braun, Esquire




                                                                                Page 2 of 2
G:\CLIENTS - ACTIVE\Nethery, Thomila\Litigation Case (Quality Care)\Pleadings\Nethery\Motion to Ascertain Status (Kemp).docx
BRAUN & ASSOCIATES, PLLC

      Case 3:17-cv-00537 Document 90 Filed 12/05/18 Page 2 of 2 PageID #: 2191
